Name: 88/304/EEC: Council Decision of 16 May 1988 concerning the conclusion of an Agreement in the form of a joint letter addressed to the Director-General of GATT between the European Economic Community and the Kingdom of Thailand negotiated under Article XXVIII of the GATT concerning sweet potatoes falling within CN code 0714 20 00 and intended for uses other than human consumption
 Type: Decision
 Subject Matter: plant product;  agricultural activity;  Asia and Oceania;  tariff policy;  European construction;  international affairs
 Date Published: 1988-05-31

 Avis juridique important|31988D030488/304/EEC: Council Decision of 16 May 1988 concerning the conclusion of an Agreement in the form of a joint letter addressed to the Director-General of GATT between the European Economic Community and the Kingdom of Thailand negotiated under Article XXVIII of the GATT concerning sweet potatoes falling within CN code 0714 20 00 and intended for uses other than human consumption Official Journal L 134 , 31/05/1988 P. 0057 - 0057 Finnish special edition: Chapter 11 Volume 14 P. 0063 Swedish special edition: Chapter 11 Volume 14 P. 0063 *****COUNCIL DECISION of 16 May 1988 concerning the conclusion of an Agreement in the form of a joint letter addressed to the Director-General of GATT between the European Economic Community and the Kingdom of Thailand negotiated under Article XXVIII of the GATT concerning sweet potatoes falling within CN code 0714 20 00 and intended for uses other than human consumption (88/304/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, in 1986, it proved necessary to adopt a safeguard measure to limit imports into the Community of sweet potatoes, which had increased in such a way as to cause serious imbalances on the Community cereals market; whereas the conditions which made such a safeguard measure necessary are the result of an imbalance in the Community's external protection against competing agricultural products; whereas it is therefore necessary to replace the safeguard measure by a long-term change in the import arrangements for sweet potatoes intended for use as animal feed; Whereas, pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT), the Community has notified its intention of changing its tariff concessions for sweet potatoes fallling within subheading 07.06 B of the Common Customs Tariff (CN Code 0714 20 00) and intended for uses other than human consumption; Whereas the Commission has held negotiations with the Kingdom of Thailand under Article XXVIII of the GATT; whereas it has reached an Agreement with Thailand which is found to be satisfactory, HAS DECIDED AS FOLLOWS: Article 1 The Agreement, in the form of a joint letter to the Director-General of GATT, between the European Community and the Kingdom of Thailand, negotiated under Article XXVIII of the GATT, concerning sweet potatoes falling within CN code 0714 20 00 and intended for uses other than human consumption, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 16 May 1988. For the Council The President I. KIECHLE